Exhibit 10.1

 

EMPLOYMENT AGREEMENT

 

THIS EMPLOYMENT AGREEMENT (the “Agreement”) is made and entered into as of
January 1, 2012 (“Effective Date”) by and between OSI Systems, Inc., a Delaware
corporation (the “Company”), and Deepak Chopra (“Executive”).

 

1.               ENGAGEMENT AND DUTIES.

 

1.1           Commencing upon the Effective Date, and upon the terms and subject
to the conditions set forth in this Agreement, the Company hereby engages and
employs Executive with the title and designation of President and Chief
Executive Officer of the Company and Chairman of the Board of Directors of the
Company.  Executive shall report to the Board of Directors of the Company and
perform the services and duties customarily incident to such office.

 

1.2           Executive agrees to devote his primary business time, energies,
skills, efforts and attention to his duties hereunder and will not, without the
prior consent of the Company, which consent will not be unreasonably withheld,
render any material services to any other business concern.  Reasonable bases
for the Company to withhold consent include, without limitation, unreasonable
interference with, or other incompatibility with, Executive’s duties to the
Company, so long as such bases are stated in writing by the Company.

 

1.3           Except for routine travel incident to the business of the Company
or the performance of his duties, Executive shall perform services hereunder
primarily at the Company’s offices in Hawthorne, California, or at such other
place as Executive and the Company may from time to time agree.

 

2.               TERM.  This Agreement shall have a three (3) year term which
shall commence as of the Effective Date and shall automatically renew on each
anniversary of the Effective Date for a new three (3) year term, but not beyond
the Scheduled Retirement Date, unless sooner terminated pursuant to Section 4 of
this Agreement (“Term”).  Unless sooner terminated pursuant to Section 4, the
contract shall terminate upon the first day of January following the year in
which the Executive attains age sixty-eight (68) (the “Scheduled Retirement
Date”).  If the Executive continues employment after the Scheduled Retirement
Date such employment shall no longer be subject to the terms of this Agreement
but shall continue on an “at-will” basis and/or subject to such terms and
conditions as the parties may mutually agree at such time.  For purposes of this
Agreement, the “Completion Date” shall be defined as the Executive’s actual
final date of employment and shall coincide with the Executive’s “Separation
from Service” as such term is defined in Section 8.12.

 

3.               COMPENSATION.  During the Term of the Executive’s employment
the Executive shall be provided with the following Compensation:

 

3.1           Base Salary.  Executive’s Base Salary shall be One Million Dollars
($1,000,000) per annum, less applicable withholdings (“Base Salary”).  The Base
Salary shall be payable at such times and in such manner as the Company
customarily pays other similarly situated executives but in no event less
frequently than twice per month.  Executive’s Base Salary shall be reviewed
annually, and shall be subject to upward adjustment on the basis of such review
but shall not in any event be reduced.

 

--------------------------------------------------------------------------------


 

Equity Participation.

 

3.1.1                To the extent that the Company or its Affiliates maintain
one or more equity participation plans, Executive shall be eligible to
participate in such plans; provided, however, that Executive’s participation in
such equity participation plans, and the extent of any such participation, shall
be at the Company’s sole discretion.

 

3.1.2                Notwithstanding anything to the contrary herein, all stock
options, equity awards and other incentive compensation awards, excluding any
annual bonus pool discussed in Section 3.3 and any special incentive bonuses
which the parties mutually agree to exclude in writing (“Special Bonus
Programs”), granted to Executive by the Company shall become fully vested and
nonforfeitable upon a Change in Control (as defined herein).

 

3.2           Bonuses.  Executive shall participate in the Company’s bonus pool
and Executive’s bonus (if any) shall be determined and paid on the same or
similar basis as the bonuses of other similarly-situated executives.  Each bonus
payment shall be made in the calendar year that contains the last day of the
fiscal year or performance year to which the bonus payment is attributable, no
later than September 15th.

 

3.3           Fringe Benefits.  Executive shall be entitled to participate in
and receive benefits under any plan of the Company made available from time to
time to any other similarly situated executive, provided he is otherwise
eligible to participate.  Such benefits may include, without limitation, life
insurance, disability insurance, medical/dental/vision insurance, and retirement
benefits, including participation in the Company’s deferred compensation plan. 
The Executive shall also be entitled to receive the retirement benefit award
specified for the Executive under the Company’s Nonqualified Defined Benefit
Plan. With respect to Executive’s life insurance benefits, during the Term, the
Company shall purchase for the benefit of the Executive a minimum of Ten Million
Dollars in term life insurance coverage payable to the Executive’s designated
beneficiary.  The Company shall also purchase long term care insurance coverage
for the benefit of the Executive and his spouse in an amount reasonably agreed
to by the parties.

 

3.4           Business Expenses/Automobile.  Company shall advance to or
reimburse Executive for all reasonable, ordinary and necessary business expenses
incurred by Executive as a result of Executive’s services hereunder, in
accordance with Company policy as established from time to time.  Company shall
make available to Executive an automobile befitting his duties and title as
Chief Executive Officer, subject to compliance with the Company policy regarding
the provision of allowances and in-kind benefits referenced in Section 8.12.

 

3.5           PTO.  Executive shall be entitled to paid time off in accordance
with the Company’s policy applying to other similarly-situated executives, but
in no event less than four (4) weeks of paid time off in each year during the
Term.

 

3.6           Relocation Package.  In the event of relocation, during the Term,
of Executive’s principal office location more than 25 miles from its location as
of the Effective Date (but not closer to the executives principal residence),
and, as a result thereof, Executive relocates his principal residence, the
Company shall offer Executive a reasonable relocation package.

 

4.               TERMINATION OF EMPLOYMENT.

 

4.1           By the Company For Cause.  The Company may terminate Executive’s
employment under this Agreement “for Cause” at any time upon notice to
Executive.  As used in

 

2

--------------------------------------------------------------------------------


 

this Agreement “Cause” shall be defined as:  (a) Executive’s admission or
conviction of, or entering of a plea of nolo contendere as to any felony;
(b) Executive’s failure to substantially perform his duties, which failure
cannot be cured or is not cured within ten (10) business days after written
notice from the Company, as long as Executive is not prevented from performing
or curing by actions outside his control; or (c) Executive’s material breach of
any provision of this Agreement, which breach cannot be cured or is not cured
within thirty (30) business days after written notice from the Company, as long
as Executive is not prevented from performing or curing by actions outside his
control.

 

4.2           By the Company Other Than For Cause.  The Company may terminate
this Agreement at any time other than for Cause, for any of the following
reasons, under the following terms:

 

4.2.1                Death.  In the event of Executive’s death, this Agreement
shall automatically terminate and all rights of Executive and his heirs,
executors and administrators to compensation and other benefits under this
Agreement shall cease; provided, however, that Executive’s participation in the
Company’s employee benefit plans or programs shall cease in accordance with the
terms of such plans or programs as then in effect.

 

4.2.2                Disability.  The Company may, at its option, terminate this
Agreement upon written notice to Executive if Executive, because of physical or
mental incapacity or disability, fails to perform the essential functions of his
position required of him hereunder for an aggregate period of one hundred eighty
(180) days within any twelve-month period.  Upon such termination, all
obligations of the Company hereunder shall cease; provided, however, that
Executive’s participation in the Company’s employee benefit plans or programs
shall cease in accordance with the terms of such plans or programs as then in
effect.

 

4.2.3                Without Cause.  The Company may terminate Executive’s
employment without Cause upon twelve (12) months written notice (“Notice
Period”) to Executive.  The Company may elect whether or not Executive shall
perform duties under this Agreement during all or a portion of the Notice Period
but shall be required to pay Executive all wages and other compensation as
provided for in Section 3 until the end of the Notice Period (“Notice Period
Compensation”).  Any decision by the Company not to renew this Agreement for any
Renewal Period prior to the Scheduled Retirement Date, or to terminate this
Agreement for any reason other than for Cause, death or disability prior to the
Scheduled Retirement Date, shall be treated as a termination without Cause.

 

4.3           Termination By Executive.  Executive may terminate this Agreement
at any time upon twelve (12) months written notice to the Company or upon three
(3) months written notice if such termination is for Good Reason as defined
below (the “Executive Notice Period”).  The Company may elect whether or not
Executive shall perform duties under this Agreement during all or a portion of
the Executive Notice Period but shall be required to pay Executive all wages and
other compensation as provided for in Section 3 until the end of the Executive
Notice Period.

 

4.3.1                Good Reason.  Executive may terminate this Agreement for
“Good Reason,” which shall mean the occurrence of any of the following events,
unless the Executive specifically agrees in writing that such event is not Good
Reason provided that (x) Executive terminates this Agreement within twelve (12)
months following the initial existence of one or more of the following events
that occur without Executive’s consent and (y) Executive provides written notice
to the Company of the existence of one or more of the following events within

 

3

--------------------------------------------------------------------------------


 

ninety (90) days of the initial existence of such event or events and the
Company fails to remedy such event or events within thirty (30) days of
receiving such notice:

 

(a)           Substantial Reduction in Duties.  Any substantial reduction in
duties whereby Executive’s job responsibilities are markedly and significantly
reduced in scope, complexity, and/or importance to overall Company operations;

 

(b)           Relocation.  Following a Change in Control, the relocation of
Executive’s principal office location more than twenty-five (25) miles from its
location as of the Effective Date (but not closer to the Executive’s principle
residence);

 

(c)           Reduction in Salary.  Executive’s Base Salary is materially
reduced from any prior year unless such reduction is (i) a temporary reduction
for a period of no more than twelve (12) months, (ii) of no more than ten
percent (10%) of Base Salary, (iii) not in the context of a Change in Control,
and (iv) applicable to the Chief Executive Officer and all executives reporting
directly to the Chief Executive Officer of the Company;

 

(d)           Material Breach.  Any material breach of the Agreement by the
Company;

 

(e)           Change in Title.  Any change in Executive’s titles such that
Executive no longer holds the titles (and duties and privileges commensurate
with such titles) set forth in Section 1.1 and instead is given a title or
duties and privileges of less importance and stature;

 

(f)            Change in Reporting Relationship.  Any change in the reporting
relationship, such that Executive no longer reports to the Company’s Board of
Directors; and

 

(g)           Change in Role.  In the event that, for whatever reason, the
Company is no longer the parent entity in it organizational framework, such that
Executive is no longer the President, Chief Executive Officer and Chairman of
the Board of the parent entity.

 

4.3.2                Without Good Reason.  Executive may terminate this
Agreement without Good Reason as defined herein at any time upon twelve (12)
months written notice to the Company are required pursuant to Section 4.3.

 

4.4           Payments Upon Termination.  Upon expiration, non-renewal or
termination of this Agreement for any reason by either party as described in
this Section 4, Executive shall be entitled to receive payment of (a) any unpaid
Base Salary through the Completion Date payable on such date; (b) any unused
vacation and paid time off accrued through the Completion Date payable on such
date; and (c) applicable employee benefits to which Executive is entitled upon
Separation from Service with the Company, payable in accordance with the terms
of the plans or programs of the Company then in effect (a-c is referred to
together as “Accrued Compensation”).  In addition to the above, and subject to
Executive’s execution of a customary and reasonable release of liabilities in
favor of the Company and its Affiliates, all of the following shall apply:

 

4.4.1                Involuntary Termination. In the event of termination of
Executive’s employment prior to the Scheduled Retirement Date either by the
Company without Cause pursuant to Section 4.2.3 or by Executive for Good Reason
pursuant to Section 4.3.1, subject to the provisions of Section 4.4.2 below,
Executive shall also be entitled to the following in addition to the Accrued
Compensation: Executive shall be entitled to a lump sum severance payment on the
Completion Date, equal to three (3) times the average of Executive’s highest two
(2) years out of the prior (5) years of total annual compensation, including the
following: (a) Base Salary,

 

4

--------------------------------------------------------------------------------


 

(b) bonuses and incentive compensation excluding Special Bonus Programs, (c) the
fair value of any stock, options or other equity grants whether or not vested,
and (d) the annualized value of all benefits and perquisites, including without
limitation those provided under Sections 3.4 and 3.5 (the “Severance Payment”). 
The Executive shall also receive acceleration of vesting of all outstanding
stock options, equity grants and other incentive compensation awards (excluding
any cash bonus attributable to performance in fiscal years that are not complete
as of the Completion Date and any Special Bonus Programs) from the Company to
Executive, and an extension of time to exercise such stock options such that
Executive’s right to exercise such stock options shall continue until the first
anniversary of the Completion Date, but in no event later than the Expiration
Date of the options, as defined under the stock option agreement covering such
options.

 

4.4.2                Change in Control.  Within ninety (90) days prior to, or
twelve (12) months after, a Change of Control, if (a) there is either (A) a
notice of termination of this Agreement by the Company without Cause pursuant to
Section 4.2.3, or (B) a notice of termination of this Agreement by Executive for
Good Reason pursuant to Section 4.3.1, (b) such notice results in a Separation
from Service by the Executive, and (c) the Change in Control constitutes a
change in ownership or effective control of Company or a change in the ownership
of a substantial portion of the assets of the Company (within the meaning of
Section 280G(b)(2)(i) of the Internal Revenue Code of 1986, as amended (the
“Code”), the Severance Payment shall be subject to mitigation as provided in
Treasury Regulations Section 1.280G-1 Q&A 42(c)(5), or, in lieu of the Severance
Payment provided under Section 4.4.1, the Executive, in his complete and sole
discretion, may elect to receive an alternative severance payment (the
“Alternative Payment”), not subject to mitigation, payable at the same time the
Severance Payment would otherwise have been paid.  Executive must give written
notice to Company of such election: (i) within fifteen (15) days prior to the
end of the Executive Notice Period after resignation with Good Reason; or
(ii) within fifteen (15) days prior to the end of the Notice Period after
termination by Company without Cause (each, an “Alternative Payment Notice”).
For purposes of this Agreement, the “Alternative Payment” shall be a lump sum
payment made by Company to Executive in immediately available funds in an amount
equal to the product of 2.99 (or, if Code Section 280G(b)(2)(A)(ii) is amended
providing for a safe harbor multiple other than 3, then the multiple as amended,
less 0.01) multiplied by Executive’s “base amount” (as defined in Code
Section 280G(b)(3)); provided, however, that the amount of the Alternative
Payment shall be reduced by the value of acceleration (as determined under Code
Section 280G and the regulations thereunder) of any equity, stock options,
incentive compensation or deferred compensation accelerated by reason of
termination to the extent required to be included in the Executive’s “base
amount” pursuant to Code Section 280G. The value (as determined under Code
Section 280G and the regulations thereunder) of acceleration of vesting of
equity, stock options, incentive compensation or deferred compensation shall be
taken into account to the minimum extent necessary so as not to violate Treasury
Regulations Section 1.280G-1 Q&A 42(c).

 

4.4.3                Definition of Change in Control. “Change in Control” means
the occurrence of any of the following events during the Term of the Agreement: 
(i) any sale, lease, license, exchange or other transfer (in one transaction or
a series of related transactions) of all, or substantially all of the business
and/or assets of the Company; (ii) a merger or consolidation of the Company and
the Company is not the surviving entity; (iii) a reorganization or liquidation
of the Company; (iv) a merger, consolidation, tender offer or any other
transaction involving the Company if the equity holders of the Company
immediately before such merger, consolidation, tender offer or other transaction
do not own, directly or indirectly, immediately following such merger,
consolidation, tender offer or other transaction, more than fifty percent (50%)
of the

 

5

--------------------------------------------------------------------------------


 

combined voting power of the outstanding voting securities of the entity
resulting from such merger, consolidation, tender offer or other transaction;
(v) a change in the composition of the Company’s Board as a result of which
fewer than a majority of the directors are Incumbent Directors; or (vi) the
consummation of any other transaction involving a significant issuance of the
Company’s securities, or other material event, that the Company’s Board
determines to be a Change in Control.  The term “Incumbent Directors” shall mean
directors who either: (A) are directors of the Company as of the Effective Date
hereof; or (B) are nominated for election to the Board of the Company with the
affirmative votes of at least a majority of the directors of the Company who are
Incumbent Directors (“Approved Successors”) described in (A) above at the time
of such nomination; or (C) are nominated for election to the Board of the
Company with the affirmative votes of at least a majority of the directors of
the Company who are Incumbent Directors or their Approved Successors. 
Notwithstanding the foregoing, “Incumbent Directors” shall not include an
individual whose election or nomination is in connection with an actual or
threatened proxy contest relating to the election of directors to the Company.

 

4.4.4                Timing of Severance Payments. Unless otherwise specified
herein, amounts payable upon termination of employment under this Section 4.4
shall be made in a single lump-sum cash payment, less appropriate deductions and
withholding, within forty-five (45) days of the Executive’s “Separation from
Service” as such term is defined in Section 8.12 and subject to the limitations
thereof and any required delay thereunder.  The Company’s liability for wages
and benefits upon termination of this Agreement is limited to the obligations
set forth herein.

 

4.4.5                Stay Bonus.  In the event of the Executive continued
employment until the Scheduled Retirement Date, Executive shall be entitled to
the greater of (A) twelve million, five hundred thousand dollars ($12,500,000),
or (B) a lump sum stay bonus equal to two (2) times the average of Executive’s
highest two (2) years out of the prior (5) years of total annual compensation,
including: (a) Base Salary, (b) bonuses and incentive compensation excluding
Special Bonus Programs, (c) the fair value of any stock, options or other equity
grants whether or not vested, and (d) the annualized value of all benefits and
perquisites, including without limitation those provided under Sections 3.4 and
3.5, (altogether referred to herein as the “Stay Bonus”), payable in a single
lump-sum cash payment, less appropriate deductions and withholding, within
forty-five (45) days of the Scheduled Retirement Date without regard to whether
the Executive’s continues employment beyond the Scheduled Retirement Date.

 

5.               PROTECTION OF CONFIDENTIAL INFORMATION; NON-SOLICIT.

 

5.1           Executive acknowledges that his work for the Company will bring
him into close contact with many confidential affairs of the Company not readily
available to the public, and hereby agrees that he will not at any time (both
during the Term and thereafter) disclose to any person, including any legal
entity (except the Company and its Affiliates), any Confidential Information,
and will only use Confidential Information for the Company’s benefit; provided,
however, that Executive may use and disclose Confidential Information to the
extent necessary to assert any right or defend against any claim arising under
this Agreement or pertaining to Confidential Information or its use, to the
extent necessary to comply with any applicable statute, constitution, treaty,
rule, regulation, ordinance or order, or if Executive receives a request to
disclose all or any part of the information contained in the Confidential
Information under the terms of a subpoena, order, civil investigative demand or
similar process issued by a court of competent jurisdiction or by a governmental
body or agency after giving prior notice to the Company so the Company can
interpose any objection it may have.  “Confidential Information” includes but is
not limited to information or documents Executive has access to

 

6

--------------------------------------------------------------------------------


 

during the Term which relate to the Company’s or its Affiliates’ or related
entities’ operations, marketing, sales, or product development including,
without limitation, records that are identified as, or that can reasonably be
characterized as, confidential; employee names, duties and contact information;
customer identities and lists, customer contacts, information about customer
requirements and preferences; forecasts, budgets, and other financial
information; plans, strategic, tactical or otherwise; data, computer programs,
manuals, formulae, specifications, processes, methods, intangible rights and
other similar items; provided that “Confidential Information” does not include
information that at the time of disclosure has previously been made generally
available to the public by any authorized action of the Company or is otherwise
available to the public. “Affiliate” is a person or entity that directly, or
indirectly, through one or more intermediaries, controls, is controlled by, or
is under common control with, the Company.

 

5.2          Upon termination of this Agreement for any reason, Executive shall
immediately return to the Company all Confidential Information in his
possession, custody or control.

 

5.3          Executive agrees that he will not, during the Term and for a period
of eighteen (18) months thereafter, solicit, directly or indirectly, (other than
by means of general publication or advertisement) any individual who was an
executive, supervisor or manager of the Company as of the Completion Date, or
within 90 days prior to the Completion Date, to terminate his/her employment
with the Company.  Nothing herein shall prevent Executive from, at some point in
the future, working for an entity which may also employ former employees of the
Company.

 

6.              GRANT OF RIGHTS.

 

6.1          Executive hereby grants, transfers, conveys and assigns to the
Company, its successors and assigns, all right, title, and interest in and to
all work, materials and intellectual property of any and all forms constituting
or otherwise relating to his performance of his duties hereunder, including the
copyright, patent, trade secret rights, and all other right, title, and interest
therein, and consisting of all source code, object code, documentation, flow
charts, design documents, and record and file layouts relating thereto, and all
trademarks, service marks, logos and trade dress associated therewith, and any
discovery, concept or idea, whether or not patentable, made during such
performance including, but not limited to, processes, methods, formulae and
techniques, improvements thereof and know-how relating thereto (collectively,
the “Property”). This exclusive conveyance shall include, but is not limited to,
all rights to publish, reproduce, transmit, adapt, prepare derivative works,
sell, or otherwise make use of the Property (including all subsequent additions,
revisions, supplements to, and versions of the Property and derivatives,
regardless of nature) throughout the world, in any form or medium and in any
language, and to license or otherwise transfer to others the rights commensurate
herewith in connection with the Property, to file copyright and patent
applications in the United States and throughout the world for the Property in
the name of the Company, its successors and assigns. Executive hereby agrees
that the Company, it successors and assigns may act as attorney-in-fact to
execute any document that the Company, its successors or assigns deem necessary
to record this grant with the United States Copyright Office, the United States
Patent and Trademark Office, or elsewhere. If requested, Executive agrees to
execute any and all copyright, patent, or trade secret assignments,
certificates, applications or documents requested by the Company, its successors
and assigns related to the Property.  Executive’s grant of rights in this
Agreement is irrevocable and without right of rescission by Executive.

 

7

--------------------------------------------------------------------------------


 

6.2          In furtherance of, and not in contravention, limitation and/or in
place of, the provisions of Section 6.1 above, Company hereby notifies Executive
of California Labor Code Section 2870, which provides:

 

6.2.1               “(a) Any provision in an employment agreement which provides
that an employee shall assign, or offer to assign, any of his or her rights in
an invention to his or her employer shall not apply to an invention that the
employee developed entirely on his or her own time without using the employer’s
equipment, supplies, facilities, or trade secret information except for those
inventions that either: (1) Relate at the time of conception or reduction to
practice of the invention to the employer’s business, or actual or demonstrably
anticipated research or development of the employer; or (2) Result from any work
performed by the employee for the employer.

 

6.2.2               (b) To the extent a provision in an employment agreement
purports to require an employee to assign an invention otherwise excluded from
being required to be assigned under subdivision (a), the provision is against
the public policy of this state and is unenforceable.”

 

6.3          Executive acknowledges that he has been notified by the Company of
this law, and understands that this Agreement does not apply to Property which
is otherwise fully protected under the provisions of said Labor Code
Section 2870.  Therefore, Executive agrees to promptly disclose in writing to
the Company all Property, whether or not Executive personally considers it
patentable, which Executive alone, or with others, conceives or makes during his
employment with Company or as is otherwise required and set forth under this
Section 6.2.  Company shall hold said information in strict confidence to
determine the applicability of California Labor Code Section 2870 to said
Property and, to the extent said Section 2870 does not apply, Executive hereby
assigns and agrees to assign all his right, title and interest in and to the
Property which relates to business of the Company and Executive agrees not to
disclose any of such Property to others without the prior written express
consent of Company.  Executive agrees to notify Company in writing prior to
making any disclosure or performing any work during the term of his employment
with Company which may conflict with any proprietary rights or technical
know-how claimed by Executive as his property.  In the event Executive fails to
give Company notice of such conflict, Executive agrees that Executive shall have
no further right or claim with respect to any such conflicting proprietary
rights or technical know-how.

 

7.              EQUITABLE REMEDIES.  The parties hereto intend that the
covenants contained in Sections 5 and 6 shall be enforced to the fullest extent
permissible under the laws of the State of California.  Executive acknowledges
and agrees that his breach of any provision of Sections 5 and 6 will result in
irreparable harm and injury to the Company, and further acknowledges and agrees
that in the event of any such breach it would be extremely difficult to fix or
assess actual damages resulting therefrom.  In addition to any other remedy that
may be available to the Company at law or in equity, the Company shall be
entitled, from any court of competent jurisdiction, to a decree of specific
performance and to a temporary and permanent injunction enjoining and
restricting the breach, or a threatened breach, by Executive of any such
provision of this Agreement.

 

8.              MISCELLANEOUS.

 

8.1          Entire Agreement.  This Agreement and the plans and policies
referenced herein constitutes the entire agreement between the parties
pertaining to the subject matter hereof and supersedes and preempts any prior
understandings, agreements or representations by or between the parties, written
or oral, which may have related in any manner to the subject

 

8

--------------------------------------------------------------------------------


 

matter hereof.  No supplement, modification or amendment of this Agreement shall
be binding unless executed in writing by all the parties.  The rule that a
contract is construed against the party drafting the contract is hereby waived,
and shall have no applicability in construing this Agreement or the terms
hereof.

 

8.2          Counterparts.  This Agreement may be executed simultaneously in two
or more counterparts, each of which shall be deemed an original, but all of
which together shall constitute one and the same instrument.

 

8.3          Successors and Assigns.  Except as provided herein, this Agreement
shall be binding on, and shall inure to the benefit of, the parties to it and
their respective heirs, legal representatives, and permitted successors and
assigns.

 

8.4          Notices.  All notices required under this Agreement shall be given
in writing and shall be served in person, by express mail, by certified mail, by
overnight delivery, or by facsimile.  Delivery shall be deemed conclusively made
(i) at the time of service, if personally served, (ii) five days after deposit
in the United States mail, properly addressed and postage prepaid, if delivered
by express mail or certified mail, (iii) upon confirmation of delivery by the
private overnight deliverer, if served by overnight delivery, and (iv) at the
time of electronic transmission (as confirmed in writing), provided a copy is
mailed within 24 hours after such transmission.  Notices to the Company shall be
delivered to the Company’s then-current principal offices, to the attention of
the Chief Executive Officer.  Notices to the Executive shall be delivered to the
address (or facsimile number, if any) provided to the Company by the Executive
as his principal residence, or such other address or facsimile number as
Executive may designate by written notice.

 

8.5          Governing Law.  This Agreement shall be construed in accordance
with and governed by the laws of the State of California.

 

8.6          Venue.  The parties hereto agree that all actions or proceedings
arising directly or indirectly from this Agreement shall be arbitrated or
litigated by arbitrators or in courts having a situs within Los Angeles,
California and hereby consent to the jurisdiction of any local, state or federal
court in which such an action is commenced that is located in Los Angeles,
California, agree not to disturb such choice of forum, waive the personal
service of any and all process upon them, and consent that all such service of
process may be made by certified or registered mail, return receipt requested,
addressed to the respective parties at the address set forth herein.

 

8.7          Severability.  If any provision of this Agreement, as applied to
any party or to any circumstance, shall be found by a court or arbitrator of
competent jurisdiction to be void, invalid or unenforceable, the same shall in
no way affect any other provision of this Agreement, the application of any such
provision in any other circumstance, or the validity or enforceability of this
Agreement, and any provision which is found to be void, invalid or unenforceable
shall be curtailed and limited only to the extent necessary to bring such
provision within the requirements of the law.

 

8.8          Headings.  Titles or captions contained herein are inserted as a
matter of convenience and for reference, and in no way, define, limit, extend or
describe the scope of this Agreement or any provision thereof.  No provision in
this Agreement is to be interpreted for or against either party because that
party or its legal representative drafted such provision.

 

9

--------------------------------------------------------------------------------


 

8.9          Further Assurances.  Each party agrees to execute and acknowledge
such other instruments as may be reasonably necessary to effect the transactions
contemplated herein.

 

8.10        Remedies Cumulative.  All remedies shall be cumulative and pursuit
of any one shall not waive any other.

 

8.11        Waiver.  No waiver by any party at any time of any breach by any
other party of, or compliance with, any condition or provision of the Agreement
to be performed by any other party shall be deemed a waiver of any other
provisions or conditions at the same time or at any prior or subsequent time.

 

8.12        Application of Section 409A.  To the extent applicable, it is
intended that this Agreement comply with the provisions of Section 409A of the
Internal Revenue Code and the guidance promulgated thereunder (“Section 409A”). 
This Agreement shall be administered in a manner consistent with this intent,
and any provision that would cause the Agreement to fail to satisfy Section 409A
shall have no force and effect until amended by the parties to comply with
Section 409A (which amendment may be retroactive to the extent permitted by
Section 409A).  Unless otherwise expressly provided, any payment of compensation
by Company to Executive, whether pursuant to this Agreement or otherwise, shall
be made no later than the 15th day of the third month (i.e. 2½ months) after the
later of the end of the calendar year or the Company’s fiscal year in which
Executive’s right to such payment vests (i.e., is not subject to a “substantial
risk of forfeiture” for purposes of Code Section 409A).  For purposes of this
Agreement, “Separation from Service” shall have the meaning given to such term
under Section 409A. Each payment and each installment of any severance payments
provided for under this Agreement shall be treated as a separate payment for
purposes of application of Section 409A.  To the extent that any severance
payments come within the definition of “short term deferrals” or “involuntary
severance” under Section 409A, such amounts shall be excluded from “deferred
compensation” as allowed under Section 409A, and shall not be subject to the
following Section 409A compliance requirements.  All payments of “nonqualified
deferred compensation” (within the meaning of Section 409A) are intended to
comply with the requirements of Section 409A, and shall be interpreted in
accordance therewith. Neither party individually or in combination may
accelerate, offset or assign any such deferred payment, except in compliance
with Section 409A.  No amount shall be paid prior to the earliest date on which
it is permitted to be paid under Section 409A and Executive shall have no
discretion with respect to the timing of payments except as permitted under
Section 409A.  Any payments to which Section 409A applies which are subject to
execution of a waiver and release which may be executed and/or revoked in a
calendar year following the calendar year in which the payment event (such as
Separation from Service) occurs shall commence payment only in the calendar year
in which the release revocation period ends as necessary to comply with
Section 409A. In the event that Executive is determined to be a “key employee”
(as defined and determined under Section 409A) of the Company at a time when its
stock is deemed to be publicly traded on an established securities market,
payments determined to be “nonqualified deferred compensation” payable upon
separation from service shall be made no earlier than (i) the first day of the
seventh (7th) complete calendar month following such termination of employment,
or (ii) Executive’s death, consistent with the provisions of Section 409A.  Any
payment delayed by reason of the prior sentence shall be paid out in a single
lump sum at the end of such required delay period in order to catch up to the
original payment schedule.  All expense reimbursement or in-kind benefits
subject to Section 409A provided under this Agreement or, unless otherwise
specified in writing, under any Company program or policy, shall be subject to
the following rules: (i) the amount of expenses eligible for reimbursement or
in-kind benefits provided during

 

10

--------------------------------------------------------------------------------


 

one calendar year may not affect the benefits provided during any other year;
(ii) reimbursements shall be paid no later than the end of the calendar year
following the year in which the Executive incurs such expenses, and the
Executive shall take all actions necessary to claim all such reimbursements on a
timely basis to permit the Company to make all such reimbursement payments prior
to the end of said period, and (iii) the right to reimbursement or in-kind
benefits shall not be subject to liquidation or exchange for another benefit.
Notwithstanding anything herein to the contrary, no amendment may be made to
this Agreement if it would cause the Agreement or any payment hereunder not to
be in compliance with Section 409A.

 

8.13        Attorneys Fees.  Should any litigation or arbitration occur between
the parties relating to this Agreement, the prevailing party shall be entitled
to recover its reasonable attorneys’ fees and other costs in connection with
such litigation, including reasonable attorneys’ fees, unless otherwise
prohibited by statute or other applicable law, up to but not to exceed one
hundred and fifty thousand dollars ($150,000) which shall be due and payable no
later than sixty (60) days following the date such judgment is entered.  Any
judgment shall include an attorneys’ fees clause that shall entitle the judgment
creditor to recover attorneys’ fees incurred to enforce a judgment on this
Agreement, which attorneys’ fees shall be an element of post-judgment costs.

 

8.14        Arbitration.  With the exception of any claims for workers
compensation, unemployment insurance, claims before any governmental
administrative agencies as required by applicable law, or claims related to the
National Labor Relations Act, any controversy relating to this Agreement or
Executive’s employment by the Company shall be settled by Executive and the
Company via binding arbitration according to the applicable employment dispute
resolution rules of the American Arbitration Association’s Employment
Arbitration Rules and Mediation Procedures (available at http://www.adr.org). 
Such arbitration shall be presided over by a single arbitrator in California. 
Such binding arbitration is applicable to any and all claims under state and
federal employment related statutes including without limitation the Fair
Employment and Housing Act, the Title VII of the Civil Rights Act, as well as
any claims related to a claimed breach of this Agreement.  The Company shall
bear all costs uniquely associated with the arbitration process, including the
arbitrator’s fees, if required by applicable law.  The arbitrator shall have the
authority to award any damages authorized by law.  The prevailing party shall be
entitled to his/its attorneys’ fees, unless otherwise prohibited by applicable
law.  This agreement to arbitrate shall apply to both the Company and
Executive.  The Parties understand that they are giving up their right to a
trial in a court of law.  This Agreement shall apply to any claims with respect
to the Company or its related companies or Affiliates.

 

8.15        Executive acknowledges and agrees that this Agreement is being
executed voluntarily, knowingly and without duress.

 

11

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Employment Agreement
to be effective as of the date first set forth above.

 

 

EXECUTIVE

 

 

 

/s/ Deepak Chopra

 

Deepak Chopra

 

 

 

OSI SYSTEMS, INC.

 

 

 

/s/ Victor Sze

 

By: Victor Sze

 

Title: Executive Vice President and General Counsel

 

12

--------------------------------------------------------------------------------